DETAILED ACTION
	This Office action is in response to the Amendment filed on 02 May 2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a continuation-in-part of 16/101,489, filed on 12 August 2018, now US Patent 11,121,021, which is a continuation-in-part of application Serial No. 15/460,230, filed 16 March 2017, now US Patent 10,497,713; which is a continuation-in-part of application Serial No. 14/821,683, filed 07 August 2015, now US Patent 9,613,844; which is a continuation-in-part of application Serial No. 13/492,395, filed 08 June 2012, now US Patent 9,136,153; which is a continuation of application Serial No. 13/273,712, filed 14 October 2011, now US Patent 8,273,610; which is a continuation-in-part of application Serial No. 13/016,313, filed 28 January 2011, now US Patent 8,362,482; which is a continuation-in-part of application Serial No. 12/970,602, filed 16 December 2010, now US Patent 9,711,407; which is a continuation-in-part of application Serial No. 12/949,617, filed on 18 November 2010, now US Patent 8,754,533.

Terminal Disclaimer
The terminal disclaimer filed on 12 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application Serial No. 16/101,489 (now US Patent 11,121,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

                                                  Affidavits
The affidavits under 37 CFR 1.132 filed on 02 May 2022 are insufficient to overcome the rejection of claims 1, 2, 4-13, and 15-19 based upon Or-Bach et al., US 2011/0084314, as set forth in the last Office action because: an affidavit or declaration under 37 CFR 1.132 that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017). When the unclaimed subject matter of a reference is an inventor's or at least one joint inventor's own invention, a prima facie case based on the patent, U.S. patent application publication, or international application publication, may be overcome by showing that the disclosure is a description of the inventor's or at least one joint inventor's own previous work. Such a showing can be made by proving that the inventor(s) of the U.S. patent, U.S. patent application publication, or the international application publication, was associated with applicant (e.g., same assignee) and learned of the inventor's or at least one joint inventor's invention from the inventor or at least one joint inventor directly or indirectly. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969). Although the affidavits presented from Zvi Or-Bach; Brian Cronquist, Deepak Sekar, and Zeev Wurman assert that the claimed invention of the instant application was constructively reduced to practice and disclosed in the specification and drawings of Or-Bach et al., US 2011/0084314, the affidavits fail to provide any context, explanation or evidence to support that assertion.

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s originally-filed specification does not disclose any “foundry means” means for processing the circuit layers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by “foundry means” in dependent claims 7 and 10, since Applicant’s originally-filed specification does not disclose or define any “foundry means”. The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4, 5, 8, 11-13, 15, 17, 18, and 19 are again rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Or-Bach et al., US 2011/0084314, of record.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 1, Or-Bach et al. disclose a 3D semiconductor device, shown in Fig. 106G, the device comprising:
a first circuit layer comprising a single crystal layer, a plurality of first transistors and a first metal layer 10630;
wherein connections between said first comprise said first metal layer;
memory control circuits comprising said plurality of said first transistors;
a second circuit layer above said first circuit layer, said second circuit layer comprising a plurality of second transistors;
a third circuit layer above said second circuit layer, said third circuit layer  comprising a plurality of third transistors, and
a second metal layer disposed above said third circuit layer (see Fig. 106G),
wherein said second transistors are aligned to said first transistors with less than 40 nm alignment error (As shown in Figs. 106D and 106E, the second and first transistors are lithographically defined in a single lithography step, therefore, the second transistors are aligned to the first transistors with less than 40 nm alignment error.);
6Docket No. MonolithIC3D-15-4VN_25wherein said second circuit layer comprises a plurality of first memory cells,
wherein said third circuit layer comprises a plurality of second memory cells, 
wherein one of said second transistors is at least partially self-aligned to at least one of said third transistors, being processed following a same lithography step (see Fig. 106E),
wherein at least one of said second memory cells comprises at least one of said third transistors, 
wherein said memory cells comprise a NAND non-volatile memory type (see paragraph [0504]),
wherein at least one of said memory control circuits controls at least one of said memory cells, see Fig. 106G, and 
wherein at least a portion of said memory control circuits comprises circuit means for performing a verify read step after a write step and for detecting if said at least one of said memory cells has been successfully written (Since the 3D semiconductor device of Or-Bach et al. provides redundancy and self-repair, a portion of said memory control circuits are designed to verify that at least one memory cell has been successfully written, see paragraphs [0815]-[0837].), see Figs. 106A-106G and paragraphs [0504]-[0513].  
Regarding claim 4, in the 3D semiconductor device of O-Bach et al. ,  said memory control circuits comprise circuit means 10646/10634 for adjusting a write voltage according to a result of said verify read, see Fig. 10G.
Regarding claim 5, as shown in Fig. 106G, in the 3D semiconductor device of Or-Bach et al., at least one of said second transistors is partially disposed above at least a portion of said memory control circuits.

Regarding claim 8, Or-Bach et al. disclose a 3D semiconductor device, shown in Fig. 106G, the device comprising:
a first circuit layer comprising a single crystal layer, first transistors and a first metal layer 10630;
memory control circuits comprising said first transistors;
a second circuit layer above said first circuit layer, said second circuit layer comprising second transistors;
a third circuit layer above said second circuit layer, said third circuit layer comprising a plurality of third transistors, and
6Docket No. MonolithIC3D-15-4VN_25wherein said second circuit layer comprises a plurality of first memory cells,
wherein said third circuit layer comprises a plurality of second memory cells, 
wherein one of said second transistors is at least partially self-aligned to at least one of said third transistors, being processed following a same lithography step (see Fig. 106E),
wherein at least one of said second memory cells comprises at least one of said third transistors, 
wherein said memory cells comprise a NAND non-volatile memory type (see paragraph [0504]),
wherein at least one of said memory control circuits is designed to control at least one of said memory cells, see Fig. 106G, and 
wherein at least a portion of said memory control circuits comprises circuit means for performing a verify read step after a write step and for detecting if said at least one of said memory cells has been successfully written (Since the 3D semiconductor device of Or-Bach et al. provides redundancy and self-repair, a portion of said memory control circuits are designed to verify that at least one memory cell has been successfully written, see paragraphs [0815]-[0837].), see Figs. 106A-106G and paragraphs [0504]-[0513].  
Regarding claim 11, in the 3D semiconductor device of O-Bach et al. ,  said memory control circuits comprise circuits means 10646/10634 for adjusting a write voltage according to a result of said verify read, see Fig. 10G.
Regarding claim 12, Or-Bach et al. disclose that the at least one of said second transistors of the 3D semiconductor device comprises a channel, a source, and a drain, wherein said channel, said source, and said drain comprise a similar doping conductivity type, see paragraph [0504].
Regarding claim 13, as shown in Fig. 106G, in the 3D semiconductor device of Or-Bach et al., at least one of said second transistors is disposed partially above at least a portion of said memory control circuits.

Regarding claim 15, Or-Bach et al. disclose a 3D semiconductor device, shown in Fig. 106G, the device comprising:
a first circuit layer comprising a single crystal layer, first transistors and a first metal layer 10630;
memory control circuits comprising a plurality of said first transistors;
a second circuit layer above said first circuit layer, said second circuit layer comprising second transistors;
a third circuit layer above said second circuit layer, said third circuit layer comprising a plurality of third transistors,
wherein said third transistors are aligned to said first transistors with less than 40 nm alignment error (As shown in Figs. 106D and 106E, the third and first transistors are lithographically defined in a single lithography step, therefore, the second transistors are aligned to the first transistors with less than 40 nm alignment error.);
6Docket No. MonolithIC3D-15-4VN_25wherein said second circuit layer comprises a plurality of first memory cells,
wherein said third circuit layer comprises a plurality of second memory cells, 
wherein at least one of said second memory cells comprises at least one of said third transistors, 
wherein at least a portion of said memory control circuits comprises circuit means for performing a verify read step after a write step and for detecting if said at least one of said memory cells has been successfully written (Since the 3D semiconductor device of Or-Bach et al. provides redundancy and self-repair, a portion of said memory control circuits are designed to verify that at least one memory cell has been successfully written, see paragraphs [0815]-[0837].), see Figs. 106A-106G and paragraphs [0504]-[0513].  
Regarding claim 17, in the 3D semiconductor device of Or-Bach et al., one of said second transistors is at least partially self-aligned to at least one of said third transistors being processed following a same lithography step, see Figs. 106D and 106E. As shown in Figs. 106D and 106E, the second and third transistors are lithographically defined in a single lithography step.  
With respect to claim 18, in the 3D semiconductor device of O-Bach et al. ,  said memory control circuits comprise sub-circuits means 0646/10634 for adjusting a write voltage according to a result of said verify read, see Fig. 10G.
Regarding claim 19, Or-Bach et al. disclose that the at least one of said second transistors of the 3D semiconductor device comprises a channel, a source, and a drain, wherein said channel, said source, and said drain comprise a similar doping conductivity type, see paragraph [0504].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Or-Bach et al., US 2011/0084314, of record.
Regarding claims 2, 9, and 16, Or-Bach et al. disclose a connective path from one of said second transistors to one of said first transistors, wherein said path comprises a through-layer via 10634, as shown in Fig. 106G. In paragraphs [0285] and (0288], Or-Bach et al. disclose that a through-layer via can have a diameter in the range of tens of nanometers. Therefore, given the disclosure of Or-Bach et al, it would have been obvious to the skilled artisan that said through-layer via 10634 can have a diameter of less than 400 nm.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Or-Bach et al., US 2011/0084314, of record.
Regarding claim 6, Or-Bach et al. disclose  a first set of external connections beneath said first circuit layer to connect said device to a first external device, see paragraph [0799]; and a second set of external connections above said third metal layer to connect said device to a second external device, see paragraph [0511], wherein said first set of external connections comprises a through silicon via (TSV), see paragraph [0799].It would have been obvious to the skilled artisan that the 3D semiconductor device of Or-Bach shown in Fig. 106G could have been connected to an external die connected through TSVs, since using controlled power distribution by an external die connected by TSVs is advantageous as the power supply voltage to this external die could be higher because it is using an older process. Having a higher supply voltage allows easier and better control of power distribution to the controlled die. 

Allowable Subject Matter
Claims 3, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. Although the affidavits presented from Zvi Or-Bach, Brian Cronquist, Deepak Sekar, and Zeev Wurman assert that the claimed invention of the instant application was constructively reduced to practice and disclosed in the specification and drawings of Or-Bach et al., US 2011/0084314, the affidavits fail to provide any context, explanation or evidence to support that assertion. Therefore, the affidavits submitted under 37 CFR 1.132 are insufficient to overcome the rejection of claims 1, 2, 4-13, and 15-19 based upon Or-Bach et al., US 2011/0084314.  
                                               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822